Exhibit 99.2 Furniture Brands International, Inc. 101 South Hanley Road St. Louis, Missouri 63105 For Further Information Call Lynn Chipperfield 314-863-1100 INFORMATION FOR IMMEDIATE RELEASE FURNITURE BRANDS INTERNATIONAL DECLARES QUARTERLY DIVIDEND OF $0.16 PER COMMON SHARE St. Louis, Missouri, November 1, 2007 The Furniture Brands International (NYSE:FBN) Board of Directors declared today a quarterly dividend of $0.16 per common share payable November 23, 2007 to shareholders of record at the close of business on November 12, 2007. Furniture Brands International (NYSE: FBN) is a vertically integrated operating company that is one of the nation’s leading designers, manufacturers, and retailers of home furnishings.With annual sales in excess of $2 billion, it markets through a wide range of retail channels, from mass merchant stores to single-brand and independent dealers to specialized interior designers.Furniture Brands serves its customers through four distinct brand families–
